Citation Nr: 1116782	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  11-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1. Entitlement to a rating in excess of 20 percent for varicose veins of the left leg.

2. Entitlement to a rating in excess of 20 percent for varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from April 1945 to December 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo New York, which, in pertinent part, continued the current 20 percent ratings for varicose veins of the left and right legs.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's varicose veins of the left leg manifest persistent edema without stasis pigmentation, eczema, or ulceration.

2.  The Veteran's varicose veins of the right leg manifest persistent edema without stasis pigmentation, eczema, or ulceration.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent for varicose veins of the left leg have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).

2.  The criteria for an evaluation in excess of 20 percent for varicose veins of the right leg have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for increased rating for his varicose veins was received in June 2010.  Prior to adjudicating this claim in August 2010, a duty to assist letter addressing the increased rating claim was sent in June 2010.  

The Veteran was provided initial notice of the provisions of the duty to assist as pertaining to entitlement to an increased rating, which included notice of the requirements to prevail on these types of claims and of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  He received such notice in the June 2010 letter.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  He did not apprise the RO of any outstanding treatment records either VA or private after being requested to do so in the June 2010, thus the RO was unable to fully obtain pertinent evidence.  The Board reminds the claimant that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination conducted in July 2010, provided current assessments of the Veteran's condition based not only on examination of the Veteran, but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating Laws and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Service connection for varicose veins of both legs was granted in a March 1947 rating, which assigned an initial 30 percent rating for the bilateral disability.  In a December 2002 decision the RO granted service connection for varicose veins affecting the left and right leg separately, and assigned separate 20 percent ratings for each leg.  He filed his current claim for increase in June 2010.

The Veteran's varicose veins are currently rated as 20 percent disabling per leg under 38 C.F.R. § 4.104, Diagnostic Code 7120, which provides for a 10 percent rating for intermittent edema of the extremity or aching and fatigue of the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is assigned when varicose veins cause persistent edema that is not completely relieved by elevation of the extremity, whether or not there is beginning stasis pigmentation or eczema.  A 40 percent rating is assigned when varicose veins cause persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration; and a 100 percent rating is assigned for massive board-like edema, with constant pain at rest. 38 C.F.R. § 4.104, Diagnostic Code 7121 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran requests increased ratings for the varicose vein conditions of both lower extremities.  He has described in his December 2011 substantive appeal that he is limited in walking, and has to rest before resuming walking, due to his condition.

The only evidence submitted other than this lay contention was the report of a July 2010 VA examination.  This examination revealed the Veteran to report having chronic pain in the area of his varicosities affecting both legs.  The right leg was worse than the left.  He reported the pain was at a 9/10 level on the right and 8/10 level on the left.  He was not able to stand or walk longer than 5 minutes without significant increase in his pain.  If he stood or walked longer than 10 minutes, he needed to sit down.  He got swelling that increased throughout the day.  He was using compression stockings to help with the swelling.  He has not had injections or surgeries on the veins.  He was currently taking Aspirin or Motrin for his pain which did not help very much.  He last worked in 1981, and retired at age 59 from working as a steelworker as he was eligible for retirement at that time, as his legs were bothering him significantly.  He did not have any significant skin abnormalities due to the condition.  During flare-ups he tried to sit and elevate the legs to relieve the pain.  

Physical examination revealed a slow limping gait.  On inspection of the vasculature bilaterally, there were very large visible and palpable varicose veins in the lower extremities, mostly on the posterior calf region.  There were no ulcers, stasis or eczema noted.  He had 1+ pedal edema bilaterally.  Pedal pulses were palpable bilaterally.  Edema was not board like, but was persistent.  He also had tenderness on palpation of the varicosities.  The skin had no stasis ulcerations or other skin abnormalities noted.  The impression was severe varicosities of the lower extremities bilaterally. 

Based on a review of the foregoing, the Board finds that a rating in excess of 20 percent disabling for the right lower extremity varicose veins and in excess of 20 percent for the left lower extremity varicose veins is not warranted.  While the Veteran is shown to have persistent pain and edema in both lower extremities, he is not shown to have a stasis pigmentation or eczema, with or without intermittent ulceration in either leg, such as would meet the criteria for a 40 percent rating per leg.  To the contrary, the skin of his legs is shown to have no evidence significant skin abnormalities due to the condition shown on the July 2010 VA examination.  
No other medical evidence has been submitted to support his claim, and the Veteran's lay contentions state that he is limited in walking, and has to rest before resuming walking, but make no mention of any skin abnormalities possibly related to this condition.  Because such skin condition is shown to be a key element for providing a 40 percent rating, the absence of such a condition in both the medical and lay evidence is shown to not warrant a 40 percent rating under Diagnostic Code 7120.

While he has mentioned pain as a major element of his disability, the Board notes that pain (specifically described as "aching") along with fatigue of the leg after prolonged standing or walking, is contemplated by a 10 percent rating under Diagnostic Code 7120.  The Veteran is receiving the next higher rating of 20 percent disabling per leg, thus the pain has already been factored in for consideration under this Diagnostic Code.  

The Board notes that the Veteran's representative has argued that if he is not deemed to more closely resemble the criteria for a 40 percent rating per leg under Diagnostic Code 7120, then alternately, he should be considered for a higher rating under Diagnostic Codes 7114 (for Arteriosclerosis obliterans) or 7115 (Thrombo-angitis obliterans [Buerger's Disease]), both of which provide for a 40 percent rating for claudication on walking from 25 to 100 yards on a level grade at 2 miles per hour and trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  Claudication means symptoms characterized by pain, tension and weakness in a limb when walking is begun, with intensification of the condition until walking becomes impossible and disappearance of symptoms after a period of rest.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 373 (30th ed., 2003).  

The Board considered whether he would be entitled to a higher rating under another Diagnostic Code as suggested by the representative, however, no other applicable diagnostic code would produce a higher rating. See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).  Although the Veteran's complaints of pain could be equated to claudication, he does not have the other requisite symptoms of trophic changes or ankle/brachial index of 0.7 or less, that must be present in addition to the claudication symptoms in order to warrant the 40 percent rating.  Further he has not been diagnosed with either arteriorsclerosis obliterans or Buerger's disease.  For these reasons Diagnostic Codes 7114 or 7115 do not apply in this matter and he is not shown to warrant a higher rating for either leg under these Diagnostic Codes.  No other Diagnostic Codes are shown to be potentially applicable in this matter. 

The representative has further argued that because the Veteran's varicose veins are tender and painful to palpation, a separate 10 percent rating should be considered under the Diagnostic Code for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  In this matter, there are no separate scars resulting from the varicose veins in either leg, and as discussed earlier, pain is already a factor to be considered by the criteria for evaluating varicose veins.  Thus the Board finds that assigning separate 10 percent ratings for the tender and painful varicose veins in each leg is not appropriate.  See 38 C.F.R. § 4.14.

For the above reasons, the Board finds that a rating in excess of 20 percent disabling per leg for varicose veins of the left and right legs is not warranted, and the preponderance of the evidence is against such a rating.  

Extraschedular Consideration

Referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).

In this case, the Rating Schedule for evaluating the Veteran's disabilities of the varicose veins for both lower extremities are found to be adequate.  

In addition, it has not been shown that any of these disabilities has required frequent periods of hospitalization or has produced marked interference with all types of employment.  The evidence fails to show that the Veteran has had any hospital treatment for these conditions.  

As far as employability, none of the evidence available reflects that any of the service-connected disabilities affects his ability to work in a material fashion, as he is shown to have primarily retired from his job as a steelworker based on being eligible to retire due to age and duration of such work.  

Therefore, a remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Thus, the Veteran's symptoms from bilateral varicose vein disabilities are shown to be adequately compensated by the assigned schedular ratings, which contemplate the impact of his disabilities on both social and occupational function.  

Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 20 percent for varicose veins of the left leg is denied.

A rating in excess of 20 percent for varicose veins of the right leg is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


